        Case 2:20-cv-01458-KJM-CKD Document 1 Filed 07/20/20 Page 1 of 3

 1   DANIEL J. TREUDEN, ESQ
     Wisconsin Bar No. 1052766
 2   THE BERNHOFT LAW FIRM, S.C.
 3   1402 E. Cesar Chavez Street
     Austin, Texas 78702
 4   (512) 582-2100 telephone
     (512) 373-3159 facsimile
 5   djtreuden@bernhoftlaw.com
     Attorney for Defendant Police Lives Matter
 6
 7                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                                   )
 9   MARK AUSSIEKER and KIMBERLY                   )
     AUSSIEKER,                                    )
10                                                 )
                    Plaintiffs,                    )
11                                                 )
            v.                                     )        Case No.
12                                                 )
     POLICE LIVES MATTER, a political              )
13   action committee,                             )
                                                   )
14                                                 )
                    Defendant.                     )
15                                                 )

16   TO THE CLERK OF COURT AND ALL PARTIES:

17          PLEASE TAKE NOTICE that the Defendant Police Lives Matter hereby removes to this Court
     the state court action described below.
18
19
            1.      On or about March 5, 2020, an action was commenced by Plaintiffs in the Superior
20
     Court of California for Sacramento County in the Small Claims Division entitled Mark Aussieker and
21   Kimberly Aussieker v. Police Lives Matter, 20SC01053 (Sacramento County Superior Court, Small
22   Claims Division).
23          2.      Defendant was served with the complaint by the Clerk of Court by U.S. Mail sent on
     June 25 and the complaint was received on June 29, 2020. Pursuant to 28 U.S.C. § 1446(b), this notice
24
     has been timely filed. A copy of the package sent by the Clerk of Court is attached to this Notice of
25
     Removal as Exhibit A.
26
            3.      This action is a civil action of which the Court has original jurisdiction under 28 U.S.C.
27   § 1331 because this is an action arising under the laws of the United States, specifically 47 U.S.C. §
28   227.


                                                        1
        Case 2:20-cv-01458-KJM-CKD Document 1 Filed 07/20/20 Page 2 of 3

 1          4.      Paracorp, Incorporated was listed in the Complaint on the line for second defendant,
 2   but was only listed as Police Lives Matters’ agent for service of process. The Small Claims Court in

 3   Sacramento County asks Plaintiffs to put agents for service of process on the Complaint form to
     accommodate the Clerk of Courts’ service of the Complaint on the agent’s principal. Consequently,
 4
     Police Lives Matters does not believe Paracorp, Inc. is a defendant on the merits of this action. To the
 5
     extent Paracorp’s consent is necessary to this removal, Paracorp has no objection to removal.
 6          WHEREFORE, Defendant Police Lives Matter prays that this action be removed to the United
 7   States District Court for Eastern District of California.
 8          Respectfully submitted on July 20, 2020.

 9
                                                             THE BERNHOFT LAW FIRM, S.C.
10
                                                             Attorney for Defendant Police Lives Matter
11
12                                                            /s/ Daniel J. Treuden
                                                             Daniel Treuden, Esq.
13                                                           Wisconsin Bar No. 1052766
                                                             1402 E. Cesar Chavez Street
14                                                           Austin, Texas 78702
                                                             (512) 582-2100 telephone
15
                                                             (512) 373-3159 facsimile
16                                                           djtreuden@bernhoftlaw.com

17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
        Case 2:20-cv-01458-KJM-CKD Document 1 Filed 07/20/20 Page 3 of 3

 1                                           Certificate of Service
 2         I hereby certify that on July 20, 2020, I mailed a copy of this Notice of Removal to the

 3   Plaintiffs at Mark and Kimberly Aussieker, 8830 Olive Ranch Lane, Fair Oaks, CA 95628.
 4
 5
 6                                                      /s/ Daniel J. Treuden
                                                        Daniel J. Treuden
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
